Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 11/22/21.  Claims 1, 9-10, 12 and 16-19 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 11/22/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guniguntala in view of Bacon et al (U.S. 20050149587 A1 hereinafter, “Bacon”), and further in view of Sayag.
8.	With respect to claim 1,
	Guniguntala discloses a method of garbage collection in a computing device, comprising:
triggering an initial garbage collection of a series of garbage collections in a memory allocation in the computing device based on an amount of available memory consumed as determined from an inner feedback mechanism applied to an inner error based on an initial free list and a selected amount of free space, the amount of available memory of the memory allocation; and
determining an output free list for triggering a next garbage collection in the series of garbage collections based on an outer feedback mechanism including an outer multiterm controller applied to an outer error based on a selected memory load and a current memory load generated from the initial garbage collection (Guniguntala [0027] - [0029], [0031], [0034], [0036] – [0040], [0059], [0079] – [0080], [0091] – [0099], [0101], [0114] – [0115], [0157] e.g. [0027] The heap is where instances of Java classes and arrays are allocated.  A javalang.OutOfMemoryError will be issued when there is not enough memory available for instances of Java classes or arrays.  Native memory stacks store conventional stacks, also known as C stacks, to support native methods that are written in a non-Java language such as C/C++.  Native memory stacks can be expanded during runtime.  If there's not enough memory for the expansion of an existing native memory stack or for the creation of a new native memory stack for a new thread, one would see a javalang.OutOfMemoryError. [0028] By default, the JVM grows or shrinks the heap at each collection to try to keep the proportion of free space to living objects at each collection within a specific range.  This target range is set as a percentage by the parameters -XX:MinHeapFreeRatio=<minimum>and -XX:MaxHeapFreeRatio=<maximum>, and the total size is bounded below by -Xms and above by -Xmx .  The configuration file Agentry.ini found in Agentry server folder has two settings for heap size under `JAVA` section: initialHeapSize and maxHeapSize [0031] When an application is programmed, the programmer must typically allocate additional memory as needed and release that memory when that function is no longer used.  This is tedious and error prone, as it is easy to forget to deallocate the memory, which then typically remains unused until the program is closed.  JVM operating systems perform "garbage collection," whereby they release memory automatically when the content of memory has not been used for some period of time.  One of the advantages of the Java environment is that memory allocation (committing memory) and deallocation (de-committing memory) is handled automatically by the Java Virtual Machine. [0034] For purposes of this invention, free committed memory is the free committed heap memory which is the same as the free tenured heap size as discussed below.  The allocation rate is the allocation over time.  This invention records the allocation in previous interval of time or intervals of garbage collection. [0038] According to the present invention, a method and system is provided that predicts the usage of the heap based on checking and recording the memory allocation rate at regular intervals.  The allocation rate combines both the historical allocation as well the current allocation rate.  The invention next extrapolates the rate at which the remaining free heap memory is going to be used up based on the current rate of allocation.  The methodology of the invention helps the system determine how long the free memory is going to last and based on a number of user inputs (such as thresholds, the Max/Min amount of heap that can be freed, etc.), and the system determines the amount of memory that can be either decommitted and given back to the OS or committed back to the heap from the OS.  The algorithm described below works closely in conjunction with the Garbage Collection module and will be an extension of the same; called the "GC Extension". [0039] In accordance with the invention, the GC Extension will have access to the core GC metrics, such as current rate of allocation, free heap memory, committed memory, Max heap size, Min heap size, Max free memory that can be freed, Min free memory that can be freed, etc. These parameters are set forth as an example of some important factors used to allocate memory but other parameters may become apparent to those of skill in the art.  In practice, the GC Extension reads the free memory and records free memory at regular intervals.  The GC extension uses the recorded free memory data for a defined time length to compute average allocation rate and a standard deviation factor from the allocation rate.  The GC extension uses these values to project or predict when an Out Of Memory (OOM) event may occur. [0040] If the projected time when the memory is going to be exhausted is above a predetermined (high) threshold, the system may safely give up memory back to the OS even accounting for any sudden spurts in allocation rate.  If the projected time is lesser than a predetermined (lower) threshold, the system immediately recovers the memory back from the OS, thus anticipating the memory need before the need arises. [0079] In accordance with this invention, the system and method decides how long the free memory is going to last and based on a number of user inputs (such as thresholds, the Max/Min amount of heap that can be freed, etc.).  There is an assessment of the amount of memory that can be either freed and given back to the Operating System or committed back to the heap from the Operating System.  An algorithm will work closely in conjunction with the garbage collection module 307 and will be an extension of the same; herein called the GC extension 311. [0080] For example, the GC extension 311 will have access to the core GC metrics, such as current rate of allocation, free heap memory, committed memory, Max heap size, Min heap size, Max free memory that can be freed, Min free memory that can be freed etc. The GC extension 311 may read the free memory and records free memory at regular intervals.  The extension 311 may use the recorded free memory data for a defined time length to compute average allocation rate and a deviation factor from the allocation rate.  The GC extension uses these values to project when an Out Of Memory (OOM) can occur. [0091] The committed size 440 is the actual allocated memory, the used size is the size used for storing actual data.  The Max size is the hard limit to which the heap can grow--if it's not enough the JVM issues an Out Of Memory Error.  [0092] If a memory is committed, the committed memory can be used.  Also, the only occasion when JVM would not be able to commit more memory (on a modern OS) is if the hardware is out of virtual memory.  All these heap region sizes only tell an operator the size of the heap region.  The JVM has other memory regions as well (thread stacks, JIT cache, etc.) The heap region is usually largest, which roughly corresponds to the process footprint. [0093] FIG. 5 illustrates a flowchart of the steps to predict the usage of the heap based on checking the allocation rate at regular intervals, according to an embodiment of the present invention.  In accordance with the invention, the garbage collector 307 is assisted by means of a garbage collector extension 311 that consists of a monitor loop.  The monitor loop continuously records the free committed heap memory at a defined interval; e.g., interval time is 60 seconds.  According to the invention, a garbage collector 307 which may consist of multiple programs, agent or other suitable programmable systems as known in the art, is initiated at step 120.  Next, at step 130, the system initiates the garbage collector extension 311 which is essentially a monitor loop.  Based on a predetermined interval of time, the system at step 140 monitors and records the free committed heap memory at predefined intervals.  Having stored the historical data of free committed heap memory at step 140, the system calculates the average allocation rate (AAR) over a period of time determine by an operator of the system who likewise determines the interval of time assessment used in step 140.  In short, the system at step 150 calculates the average allocation rate (AAR) based on the amount of memory that was allocated since the last interval.  Next, the system of the invention calculates a standard deviation from the previously computed AAR at step 160 using traditional mathematical calculation techniques for determining standard deviation (σ(sigma) or SD).  According to the present invention, allocation rate (AR) is a factor of the AAR and the deviation which is determined at step 170.  At step 180, the present invention determines how long the memory is going to last based on current AR, wherein the Time to Exhaust Committed Memory (TECM) equals the Free Committed Memory (e.g., measured as GBs) divided by the allocation rate (AR) (e.g., measured as GBs per unit time).  Then, the system compares the TECM to a system-imposed risk factor at step 190 to determine whether additional memory needs to be committed to the OS or memory needs to be de-committed with respect to the OS (step 195). [0094] FIG. 6 illustrates a flowchart of the steps utilized to commit or de-commit memory to and from the operating system, in accordance with an embodiment of the present invention.  With reference to FIG. 6, the garbage collector extension 311 is enabled (step 130) to initiate the monitor loop at 1110.  An interval delay is instituted at 1120 and the average allocation rate (AAR) is calculated at 1130 according the steps outlined in FIG. 6.  As described above, the time to exhaust committed memory (TECM) is calculated at 1140 according to step 180 of FIG. 6.  Next, the system considers the thresholds to determine if the system needs to take action regarding JVM memory.  At 1150, the TECM is compared to the low time threshold (LTT), for example, 2 minutes, that is, the free memory will only last for the next 2 minutes as per the current AR.  If TECM<LTT at 1150, the system is are running out of memory quickly; therefore, the system may need to recover memory from the operating system to prevent an out of memory (00M) error at 1160. [0095] Alternatively, at 1170, the TECM is compared to the high time threshold (HTT), for example, 20 minutes, that is, the free memory will last for more than 20 minutes as per the current AR.  If TECM>HTT at 1170, the system has excess free memory to spare and can release some to the OS; i.e., the system may de-commit memory within safety margins back to the operating system at 1180. [0096] FIG. 7 is a flowchart showing steps to accomplish monitoring of JVM application state changes in according with an embodiment of the present invention.  The garbage collector extension 311 additionally registers for any application state changes, which include, for example, situations such as an "OOM situation", "High Watermark Memory Threshold", "Application going into Idle state", and "Application going into Active state".  With reference to FIG. 7, the garbage collector extension 311 is initiated at 1210 and begins to monitor or register for application state change at 1220.  At 1230, the system may identify whether an OOM event has been identified, and at 1240 the system checks if memory has been de-committed in the monitor loop at 1240 (see also FIG. 9).  If memory has been de-committed, memory is recovered back from the operating system at 1250.  If not, no action is taken (1260).  Alternatively, if the system determines at 1235 that a high memory threshold (heap) has been reached, again at 1240 the system checks if memory has been de-committed in the monitor loop at 1240 (see also FIG. 6). [0097] The system of the invention further monitors whether an idle state has been identified at 1270.  When an idle event (e.g., transition from active to shallow idle or shallow idle to deep idle) at 1270, the system ascertains the type of idle at 1272, because are multiple levels of idle (e.g., shallow and deep) exist and the system ascertains that the Idle is not a temporary state requiring the system to stop the Monitor Loop 1110 at 1274.  The system may force a full garbage collection at to ensure that the maximum memory can be freed at 1276.  At 1278, 1279, a decision to free up memory is made.  If shallow idle id identified, the system releases smaller amounts of memory back to the operating system, and, on deep idle, the maximum permissible limit of memory is freed back to the operating system.  The cost of returning back from deep idle to active is high as compared to shallow idle to active idle. [0098] When an active event is identified at 1280 (e.g., transition from (any) Idle to active state, the Monitor Loop is restarted at 1282 [as
triggering an initial garbage collection (e.g. the system determines the amount of memory that can be either decommitted and given back to the OS or committed back to the heap from the OS) of a series of garbage collections (e.g. each collection) in a memory allocation in the computing device based on an amount of available memory consumed as determined from an inner feedback mechanism applied to an inner error (e.g. based on a number of user inputs (such as thresholds, the Max/Min amount of heap that can be freed, etc.); referring to the instant application specification [0031] “…An inner closed feedback loop 402 receives a free list 404, such as a virtual free list of available memory that can be allocated up to the memory load, and a specified amount of free space 406, such as a user specified amount of free space that may be intended as a user specified goal of free space, at a inner error input 408”) based on an initial free list (e.g. free heap memory of initial heap size) and a selected amount (e.g. based on a number of user inputs (such as thresholds, the Max/Min amount of heap that can be freed, etc.)) of free space, the amount of available memory of the memory allocation; and
determining an output free list (e.g. free heap memory; referring to the instant applicant’s specification [0032] – [0033]) for triggering a next garbage collection (e.g. garbage collection bases, in part, on the free heap memory and the memory allocation rate to determine the predicted time when the memory is going to be exhausted and the system may safely give up memory back to the OS (i.e. perform garbage collection to give back memory to the memory system) even accounting for any sudden spurts in allocation rate) in the series of garbage collections based on an outer feedback mechanism (e.g. the garbage collector extension 311 which is essentially a monitor loop - The monitor loop continuously records the free committed heap memory at a defined interval (i.e. intervals of garbage collection)) including an outer multiterm controller (e.g. determines how long the memory is going to last based on current AR, wherein the Time to Exhaust Committed Memory (TECM) equals the Free Committed Memory (e.g., measured as GBs) divided by the allocation rate (AR) (e.g., measured as GBs per unit time); referring to the instant applicant’s specification [0034] “A multi-term controller calculates an error value as the difference between a desired setpoint, such as a selected memory load or selected free space, and a measured process variable, such as the current memory load and the virtual free space, respectively”) applied to an outer error (e.g. current allocation rate & a number of user inputs (such as thresholds, the Max/Min amount of heap that can be freed, etc.) - If TECM<LTT at 1150, the system is are running out of memory quickly; therefore, the system may need to recover memory from the operating system to prevent an out of memory (00M) error at 1160; referring to the instant application specification [0032] “After a garbage collection 414 is complete, an outer closed feedback loop 422 receives a current memory load 424, such as a currently available amount of physical memory, and a specified amount of memory load 426, such as a user specified amount of memory load that may be intended as a user specified goal of memory load, at the outer error input 428”) based on a selected memory load (e.g. based on a number of user inputs (such as thresholds, the Max/Min amount of heap that can be freed, etc.)) and a current memory load (e.g. current allocation rate) generated from the initial garbage collection (e.g. calculating current allocation rate in the monitor loop)]. [0099] According to the present example, the system monitor 308 collects the information for each time interval and stores the information in the history profile information repository 315 for each JVM.  In this way, the history profile information repository 315 maintains information for each JVM over several time intervals such that the garbage collector extension 311 can refer to this information and make decisions regarding allocating memory to each of multiple JVMs in the computer system 102.  A software system (e.g., a Profile Analyzer) scans the history profile information repository and determines usage patterns by the JVM(s) for different resources including heap usage pattern.  Based on the heap usage pattern, the software system Profile Analyzer notifies JVM about impending high allocation rate event.  The JVM determines if the memory has to be recovered back from the operating system upon receiving the high allocation rate event).
Although Guniguntala substantially teaches the claimed invention, Guniguntala does not explicitly indicate an inner feedback mechanism including an inner multiterm controller.
Bacon teaches the limitations by stating
triggering an initial garbage collection of a series of garbage collections in a memory allocation in the computing device based on an amount of available memory consumed as determined from an inner feedback mechanism including an inner multiterm controller applied to an inner error based on an initial free list and a selected amount of free space, the amount of available memory of the memory allocation (Bacon [0020] – [0022], [0059] and Fig. 2 e.g. [0020] A garbage collector constructed in accordance with a preferred embodiment of the present invention will provide guaranteed performance provided that the application is correctly characterized by the user.  In particular, the user must be able to specify the maximum amount of simultaneous live data, m, as well as the peak allocation rate over the time interval of a garbage collection a*(ΔGC).  The collector is parameterized by its tracing rate R. Given these characteristics of the mutator and the collector, the user has the ability to tune the performance of the system using three interrelated parameters: total memory consumption, minimum guaranteed CPU utilization, and the resolution at which the utilization is calculated. [0021] The relationship between these parameters is shown graphically in FIG. 1.  The mutator 104 is characterized by its allocation rate over a garbage collection interval a*(ΔGC) and by its maximum memory requirement m. The (garbage) collector 106 is characterized by its collection rate R. The tunable parameters 102 are Δt, the frequency at which the collector is scheduled, and either the CPU (Central Processing Unit) utilization level of the application uT (in which case a memory size s is determined) or a memory size s which determines the utilization level uT.  By setting these parameters to limit CPU utilization and memory size, and using defragmentation techniques, a garbage collection routine can be implemented in a real-time application such as an automotive control system that has strict availability requirements. [0022] Referring now to FIG. 2, a diagram of a scheme 200 for dividing a memory 202 according to a preferred embodiment of the present invention is shown.  The memory 202 is divided into a series of pages 204 each of a size π. [0059] As shown in FIG. 9 a preferred embodiment 900 of the present invention can be implemented in software in a memory 904 that runs on a processor 902.  The memory contains programming for an application 906 and a garbage collection process 908.  A defragmentation routine 914 is inserted into a mark 910 and sweep 912 garbage collection routine 908.  The processor 902 interleaves the application 906 with the garbage collection process 908 having the mark 910, sweep 912 and defragmentation 914 routines.  The garbage collection process 908 is bounded with respect to the time for collection and the overhead memory space required as described herein.  Thus, the invention may be used to insure that an adequate amount of processor 902 capacity and memory is available to properly run the real-time system 916 being controlled or monitored by the processor 902 and application software 906 [as triggering an initial garbage collection (e.g. garbage collector) of a series of garbage collections (e.g. garbage collection routine) in a memory allocation in the computing device based on an amount of available memory consumed as determined from an inner feedback mechanism including an inner multiterm controller applied to an inner error (e.g. the user must be able to specify the maximum amount of simultaneous live data, m, as well as the peak allocation rate over the time interval of a garbage collection a*(ΔGC) … the user has the ability to tune the performance of the system using three interrelated parameters: total memory consumption, minimum guaranteed CPU utilization, and the resolution at which the utilization is calculated; referring to the instant applicant’s specification [0031] “…An inner closed feedback loop 402 receives a free list 404, such as a virtual free list of available memory that can be allocated up to the memory load, and a specified amount of free space 406, such as a user specified amount of free space that may be intended as a user specified goal of free space, at a inner error input 408” & [0034] “A multi-term controller calculates an error value as the difference between a desired setpoint, such as a selected memory load or selected free space, and a measured process variable, such as the current memory load and the virtual free space, respectively”) based on an initial free list (e.g. The memory 202 is divided into a series of pages 204 each of a size π) and a selected amount (e.g. using three interrelated parameters: total memory consumption, minimum guaranteed CPU utilization, and the resolution at which the utilization is calculated) of free space, the amount of available memory of the memory allocation]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Guniguntala and Bacon, to provide an improved read barrier that can be optimized to reduce its associated overhead and used with a real-time application  (Bacon [0007]).
Although Guniguntala and Bacon combination substantially teaches the claimed invention, they do not explicitly indicate 
a selected memory load of an amount of physical memory available for an application in the memory allocation and a current memory load of available physical memory for the application as generated from the initial garbage collection.
Sayag teaches the limitations by stating 
determining the free list based on an outer feedback mechanism applied to an outer error based on a selected memory load of an amount of physical memory available for an application in the memory allocation and a current memory load of available physical memory for the application as generated from the initial garbage collection (Sayag abstract, [0003], [0040], [0059] e.g. Method and apparatus are disclosed for the intensive use of garbage collection in order to determine the maximum amount of memory that is consumed by a running application.  A system garbage collector executes between designated pairs of program instructions or statements.  The amount of memory used by the application is known after each designated program instruction or statement, and is equal to its theoretical requirement.  A developer is able to determine whether a specified memory allotment for an application is ever exceeded. [0003] More particularly, this invention relates to the determination of the amount of available memory in a running computer application. [0040] If the variable excessive_gc is set, then the system garbage collector is immediately invoked, and there is a delay until garbage collection is complete.  A parameter having a value 0 in the parameter list of the garbage collector indicates that all heap memory is to be swept.  Heap memory is allocated upon completion of garbage collection.  Following a successful memory allocation, the amount of memory actually used by the calling application is available in a global variable "memory_used". [0059] Instead, calls to the garbage collector and the display of current memory use by the application are automatically accomplished by the system kernel at or following execution of each program instruction [as
determining the free list based on an outer feedback mechanism (e.g. garbage collector) applied to an outer error based on a selected memory load of an amount of physical memory available for an application (e.g. the amount of available memory in a running computer application) in the memory allocation and a current memory load of available physical memory for the application (e.g. current memory use by the application) as generated from the initial garbage collection (e.g. garbage collector)]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Guniguntala, Bacon and Sayag, to enable a developer to determine the maximum amount of memory that is consumed by a sunning application at any point of its execution (Sayag [0010]). 
9.	With respect to claim 2,
	Guniguntala further discloses wherein the selected memory load is based on memory load ratio (Guniguntala [0028] e.g. ratio).
10.	With respect to claim 3,
	Guniguntala further discloses wherein the selected memory load is based on heap size (Guniguntala [0028] e.g. heap size).
11.	With respect to claim 5,
	Guniguntala further discloses wherein the free list is distributed between a plurality of generations (Guniguntala [0029] e.g. generations).
12.	With respect to claim 6,
	Guniguntala further discloses wherein the plurality of generations includes a first generation and a second generation, wherein the second generation is garbage collected less frequently than the first generation (Guniguntala [0029] e.g. less often).
13.	With respect to claim 7,
	Guniguntala further discloses wherein the free list is distributed in a plurality of memory allocations (Guniguntala [0029] e.g. memory allocations).
14.	With respect to claim 8,
	Guniguntala further discloses wherein the selected amount of free space includes a plurality of selected amounts of free space (Guniguntala [0036] – [0039] e.g. free heap memory, committed memory, Max heap size, Min heap size, Max free memory that can be freed, Min free memory that can be freed).
15.	With respect to claim 9,
	Guniguntala further discloses wherein the outer feedback mechanism includes a proportional term and an integral term (Guniguntala [0093] e.g. 
Determines how long the memory is going to last based on current AR, wherein the Time to Exhaust Committed Memory (TECM) equals the Free Committed Memory (e.g., measured as GBs) divided by the allocation rate (AR) (e.g., measured as GBs per unit time); referring to the instant applicant’s specification [0034]).
16.	Claim 10 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
17.	With respect to claim 11,
	Guniguntala further discloses wherein the outer feedback mechanism receives an error amount based on a difference of the selected memory load and the current memory load (Guniguntala [0029], [0077] e.g. deviation factor; difference).
18.	With respect to claim 12,
	Guniguntala further discloses wherein the outer feedback mechanism includes a proportional term and an integral term (Guniguntala [0093] e.g. 
Determines how long the memory is going to last based on current AR, wherein the Time to Exhaust Committed Memory (TECM) equals the Free Committed Memory (e.g., measured as GBs) divided by the allocation rate (AR) (e.g., measured as GBs per unit time); referring to the instant applicant’s specification [0034]).
19.	With respect to claim 13,
	Guniguntala further discloses wherein the integral term is based on an accumulated error of a previous current memory load (Guniguntala [0076] e.g. It is important to understand the cumulative nature of these measurements [as an integral term; referring to the instant application specification [0034])].  By way of example, the working set 710 could be considered the totality of live objects in the heap; the used memory 720 from the perspective of the JVM is defined as the working set 710 plus garbage 730; and the free memory 740 is defined as the current heap (vRAM) size 410 minus used memory 720).
20.	With respect to claim 14,
	Guniguntala further discloses wherein the free lists are determined from the accumulated error and the error (Guniguntala [0076] e.g. It is important to understand the cumulative nature of these measurements [as an integral term; referring to the instant application specification [0034])].  By way of example, the working set 710 could be considered the totality of live objects in the heap; the used memory 720 from the perspective of the JVM is defined as the working set 710 plus garbage 730; and the free memory 740 is defined as the current heap (vRAM) size 410 minus used memory 720).
21.	With respect to claim 15,
	Guniguntala further discloses wherein the free lists are distributed between a plurality of garbage collection generations in a plurality of memory allocations (Guniguntala [0029] e.g. generations).
22.	With respect to claim 16,
	Guniguntala further discloses wherein each of the plurality of garbage collection generations includes an inner feedback mechanism that receives an error amount based on a difference of the free lists and the selected amount of free space (Guniguntala [0029], [0077] e.g. deviation factor; difference).
23.	With respect to claim 17,
	Bacon further discloses 16 wherein the inner multiterm controller includes a proportional term and an integral term and an integral term (Bacon [0020] – [0022], [0059] and Fig. 2 e.g. the user must be able to specify the maximum amount of simultaneous live data, m, as well as the peak allocation rate over the time interval of a garbage collection a*(ΔGC) … the user has the ability to tune the performance of the system using three interrelated parameters: total memory consumption, minimum guaranteed CPU utilization, and the resolution at which the utilization is calculated; referring to the instant applicant’s specification [0031] “…An inner closed feedback loop 402 receives a free list 404, such as a virtual free list of available memory that can be allocated up to the memory load, and a specified amount of free space 406, such as a user specified amount of free space that may be intended as a user specified goal of free space, at a inner error input 408” & [0034] “A multi-term controller calculates an error value as the difference between a desired setpoint, such as a selected memory load or selected free space, and a measured process variable, such as the current memory load and the virtual free space, respectively”).
24.	Claim 18 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
25.	With respect to claim 19, 
	Guniguntala further discloses wherein the outer multi-term controller having a proportional term and an integral term (Guniguntala [0093] e.g. 
Determines how long the memory is going to last based on current AR, wherein the Time to Exhaust Committed Memory (TECM) equals the Free Committed Memory (e.g., measured as GBs) divided by the allocation rate (AR) (e.g., measured as GBs per unit time); referring to the instant applicant’s specification [0034]).
26.	With respect to claim 20,
	Guniguntala further discloses wherein the free list is distributed between a plurality of garbage collection generations in a plurality of memory allocations (Guniguntala [0029] e.g. generations).

27.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guniguntala in view of Sayag and Bacon, and further in view of Christopher et al (U.S. 9754122 B1 hereinafter, “Christopher”).
28.	With respect to claim 4,
Guniguntala discloses
wherein the selected memory load is based on a limit (Guniguntala [0047] e.g. [0047] The garbage collector extension, according to various embodiments, is an extension to existing garbage collector modules of each JVM, which can monitor a respective JVM.  If a JVM is consuming too much memory, the garbage collector will expand the heap within limits, and the garbage collector extension performs additional function as will described below the GC extension will have access to the core GC metrics, such as current rate of allocation, free heap memory, committed memory, Max heap size, Min heap size, Max free memory that can be freed, Min free memory that can be freed, etc. among other operating parameters; referring to the instant application specification [0030] “The memory load can be based on the available memory for the applications, such as amount of physical memory available for the heap size or software container size … The system can specify the memory load, or memory limit, via an application programming interface, or other mechanism to limit heap size or container size.”).
Although Guniguntala, Bacon and Sayag combination substantially teaches the claimed invention, they do not explicitly indicate a container limit.
Christopher teaches the limitations by stating wherein the selected memory load is based on a container limit (Christopher col. 7 lines 36-44, col. 24 lines 31-63 e.g. As shown in FIG. 1, the host computer 102 provides various hardware resources 112 that may be utilized by the tenants 110 executing in the software container 108.  For example, and without limitation, hardware resources 112 include, but are not limited to, CPU cycles, system memory, mass storage, disk I/O and bandwidth, and network I/O and bandwidth.  The host computer 102 might also provide other types of hardware resources 112 for utilization by the tenants 110. (145) The exhaustion of certain types of resources by a tenant 110 in a multi-tenant software container 108 might result in a fault that impacts other tenants 110 executing in the same multi-tenant software container 108.  For example, and without limitation, running out of heap 270 memory, permanent generation 272 memory, disk space, file descriptors, or other types of resources might induce a fault or other problem condition that impacts all of the tenants 110 of a multi-tenant software container 108.  In order to address these possibilities, bytecode weaving 204 may be utilized to enforce a quota on the tenants' 110 utilization of certain types of resources.  For example, and without limitation, bytecode weaving might be utilized to instrument each tenant 110 and enforce a per-tenant quota on the amount of disk space utilized. (146)    Other mechanisms might also be utilized to restrict the amount of memory or disk space that a tenant 110 is permitted to allocate.  For example, the virtual machine 106 might be modified to keep track of the amount of various types of memory (e.g. heap 270, permanent generation 272, etc.) and/or disk utilized by each tenant 110, and to restrict each tenant 110 from allocating more than some predetermined amount of a particular memory type and/or from utilizing other types of resources beyond a predefined threshold.  In particular, the loading of classes by each tenant 110 might be instrumented in order to determine the amount of memory utilized by each tenant 110 and to enforce a per-tenant quota thereupon.  The quota might be enforced based upon a total amount of memory or disk utilized by a tenant 110 or based upon an amount of memory or disk utilized by the tenant 110 during some time period (e.g. one second or one hour).  Objects and/or files utilized in excess of the specified threshold might be deleted).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Guniguntala, Bacon, Sayag and Christopher, to provide for fault isolation that may be utilized to prevent tenants in a multi-tenant software container from being affected by the failure of another tenant in the same software container (Christopher col. 2 lines 61-64). 

Response to Arguments
29.	Applicant’s remarks and arguments presented on 11/22/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 1, 2021